DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/338,218, was filed on Oct. 28, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is responsive to the Amendment filed on Aug. 16, 2021.  
Claims 1, 3-6, 8, 10-13, and 15-19 are pending, of which claims 1, 8, and 15 are independent.
Claims 1, 8, and 15 have been amended.  Claims 2, 7, 9, 14, and 20 were previously cancelled.
All pending claims have been examined on the merits. 

Claim Interpretation
The term “pseudo-frequencies” recited in independent claims 1, 8, and 15 is interpreted according to the applicant’s definition in para. [0029] of the application’s US PG-PUB 2018/0121922 A1:
It should be noted that the “frequencies” stored in the frequency table are not true “frequencies” but are pseudo-frequencies that approximate or estimate the true frequencies and apply over a decayed time or event window.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0228580 to Zoldi et al. (“Zoldi”, Published on Sept. 9, 2010) in view of US 2017/0270494 to Nayak et al. (“Nayak”, Eff. Filed on Oct. 6, 2015. Published on Sept. 21, 2017). 
In regards to claim 1, Zoldi discloses:
1. A method for scoring the legitimacy of specific and subsequent transactions by a payment card that is likely in a state of fraud, the method comprising:

receiving, by a processor and based on a fraud detection system in communication with the processor, an indication that a payment card the payment card is likely in a state of fraud, 

(See, e.g. Zoldi, para. [0006]: “Deviation from such frequent spending behaviors indicates a higher probability of fraud. For instance, a phone user usually calls only a few phone numbers regularly (family and close friends); a debit card user usually withdraws cash from a few ATMs that are close to work or home.”)

(See also , e.g. Zoldi, para. [0018]: “Frequency information can be gathered on many types of data transactions and used to give an indication of fraudulent activity.”)

(See also , e.g. Zoldi, para. [0026]: “Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day patterns and whether the call is premium/international type call can point to an even higher probability that the current call corresponds to a fraudulent use of the phone.”)

the indication based on a fraud score of the fraud detection system, fraud score based on one of more transactions of the payment card and at least one entity profile associated with the payment card;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

receiving, by the processor and for a period when the fraud score indicates the payment card is likely in a state of fraud, transaction data for at least one transaction of the payment card, the transaction data including one or more attributes;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

accessing, by the processor from a card profile associated with the payment card, and in response to receiving the transaction data and in response to receiving the indication, a token table having 
an indexed table of n most frequent tokens associated with the payment card, 
a frequency table of pseudo-frequencies of the corresponding n most frequent tokens and linked with the token table by a common index, and 
a ranking table that provides a ranking of the tokens;

(See Zoldi, e.g. para. [0028]: “The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

(See also Zoldi, e.g. Table 1 between para. [0033] and [0034]; Table 2 between para. [0058] and [0059], and Table 3 between para. [0062] and [0063])

and stores common indicies of the token table and the frequency table in a decreasing order of the pseudo-frequencies of the frequency table;

(See Zoldi, e.g. para. [0034]: “The ranking table stores the common indices of number table and frequency table in the decreasing order of the frequency. For example, referring to the Ranking table, index 11 in the number table (corresponding to number “1234”) has the highest frequency (3.1), index 13 (corresponding to the number “3434”) the second-highest frequency (2.3), and so on.”)

performing, by the processor, and in response to receiving the transaction data, a look-up of the token table based on the one or more attributes in the transaction data to determine a frequency and a rank of each of the one or more attributes that correspond with a token by utilizing the rank of the token from the ranking table;

(See Zoldi, e.g. para. [0034]: “For example, referring to the Ranking table, index 11 in the number table (corresponding to number “1234”) has the highest frequency (3.1), index 13 (corresponding to the number “3434”) the second-highest frequency (2.3), and so on.”)

(See also Zoldi, e.g. para. [0035]: “Upon each new call, the Number table is looked up to determine whether the destination number is in the list. If so, then the rank of the number is retrieved from the Ranking table. Then, various variables are calculated based on whether the destination number is a frequently dialed or not-frequently dialed number.”)

updating, by the processor and in response to performing the look-up, the token table, 

(See Zoldi, e.g. para. [0028]: “The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)
 
(See Zoldi, e.g. para. [0058]: “To update the ranking table, all we need to do is to shift each index entry for ranking 11 to 12 in the ranking table one-rank downwards (new rankings of 12 and 13) and then insert the index of “4321”, 14, in the 11th entry of the Ranking table (See below).”)

the frequency table, 

(See Zoldi, e.g. para. [0017]: “Detecting or obtaining the frequency information 310 can include updating a frequency table as the transaction occurs in real-time. In some instances the updating may be done dynamically in batch processing.”  See also Zoldi’s claim 5, and Table 2)

and the ranking table based on the transaction data for scoring the legitimacy of the subsequent transactions,

(See Zoldi, e.g. para. [0044]: “One key to this methodology is that it is unnecessary to recalculate the Ranking table from scratch with each new transaction. Note the following two important features of the table-updating procedure.”  See also Table 2.)

the updating comprising: 

(See Zoldi, e.g. para. [0035]: “Once the lookup is complete, the tables are updated as follows:”)

decaying all frequencies in the frequency table, 

(See Zoldi, e.g. para. [0035]: “All the frequencies in the Frequency table are decayed by a multiplicative factor ”)

increasing a frequency of the token in the token table if the token is already in the token table, 

(See Zoldi, e.g. para. [0039]: “If the current number is already in the Number table, then its frequency is increased by δ (NOTE: δ is typically equal to a frequency update of 1 in most telecom fraud applications).
replacing a least-frequent token determined by the ranking table with the token if the token is not in the token table and if the frequency of the least-frequent token is less than a threshold,”)

replacing a least-frequent token determined by the ranking table with the token if the token is not in the token table and if the frequency of the least-frequent token is less than a threshold,  

(See Zoldi, e.g. para. [0038]: “If the current number is not in the Number table, then least-frequent number (determined by the Ranking table) is replaced with the current number if the least frequent number's frequency (based on the Frequency table) is less than a threshold δ, 0 < δ < 1 1 – β”)

and updating the ranking table to reflect changes to the ranking of tokens in the token table based on the updating;

(See Zoldi, e.g. para. [0040]: “Finally, the Ranking table is updated accordingly to reflect any changes to the ranking of numbers based on the update.”)

generating, by the processor using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, 

(See Zoldi, e.g. para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

(See Zoldi, e.g. para. [0086]: “In addition, a risk table for different ranks in the list can be generated. The risk table information is then used to identify the risk of the current transaction. Also the data population can be split into two groups: one group that belongs to TOP_N, the other belongs to NOTTOP_N. Each model can be trained separately, which could further improve the fraud detection performance.”)

The Examiner interprets that since different risk models can be trained separately, which could further improve the fraud detection performance, it would be obvious to compare scores from two risk models, or to have a high score according to one risk model to trigger a second risk model.

a score that represents a likelihood of the at least one transaction being legitimate, the model employing a Recursive Frequency List (RFL) to summarize a transaction history of the payment card and associated cardholder,

(See Zoldi, e.g. para. [0041]: “From the frequency update method described above, it should be noted that “frequencies” in the frequency table are not true frequencies corresponding to the dialing of destination numbers. But, the above frequency updating method provides an efficient and recursive approximation for the true frequencies and the relative ranking of frequencies of the different destination numbers. This methodology is essential for fraud detection as a determination of fraud needs to be made on sub-second time scales utilizing profile structures and can not be based on searches in databases of historical calling behavior.”)

the RFL comprising the token table, the frequency table, and the ranking table, 

(See Zoldi, e.g. para. [0028]-[0030]: “[0028] The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

the model also distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud; and

(See, e.g. Zoldi, para. [0026]: “In a telephone conversation, a caller dials a number to reach an intended callee. The number that identifies the callee is called the destination number. Often times, the Frequent-sorted list of destination numbers associated with a caller is relatively stable. These frequently dialed numbers are typically destination telephone numbers of family members and friends. If the caller is a fraudster, many times the frequently dialed or called numbers are to the other members of a fraud ring. Hence, it can be quite predictive in fraud detection for a caller's calling behavior to be captured by lists that track the most frequently-called destination numbers. Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day patterns and whether the call is premium/international type call can point to an even higher probability that the current call corresponds to a fraudulent use of the phone.”)

Distinguishing between “Calls made to numbers not on most-frequently-called lists”, and Calls that are on the most-frequently-called lists, corresponds to the claimed “distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud”.

Further regarding independent claim 1, it is noted that Zoldi expressly discloses the tracking of non-fraudulent phone call and credit card transactions:

(See, e.g. Zoldi, para. [0060]: “In fraud applications, a non-frequent call is defined as a call where the destination number is not one of the k most frequent numbers in Frequent-number Sorted Lists (For illustration purposes, we take k to be seven in the following example).”)

(See, e.g. Zoldi, para. [0070]: “Cardholders can make purchases at Point of Sale (POS) devices at merchants. Merchants include brick and mortar merchants, mail order merchants, phone order merchants, and internet merchants. Cardholders can also withdraw cash from automated teller machine (ATM) terminals. Each individual cardholder has a personal spending behavior that tends to consist of one or more regular patterns. For example, one may shop more often in some types of stores than others (or frequently repeatedly at the same merchant), or one's daily spending may be limited to certain zip codes when not traveling. Still another example is that one may often use a couple of convenient ATMs close to home or work to get cash. The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use.”)

(See, e.g. Zoldi, para. [0071]: “Still more specifically, each individual cardholder has his/her own shopping behavior in terms of “what types of merchants they shop at, where they shop, and when the shop”. Individual cardholders also have a cashing behavior in terms of “how much they usually withdraw from the ATM, and where the ATM is located, and when they withdraw from an ATM”. Such details are captured in transaction records. Basic information such as transaction date, time, and dollar amount are recorded in the transaction records. Shopping locations are identified via Merchant IDs, merchant names and street addresses, and merchant ZIP codes. Cashing location are similarly identified via ATM ID, ATM-Host Merchant name, Address, and terminal Postal Code (ZIP). Merchandize categories can be identified via Standard Industrial Codes (SICs) or Merchant Category Codes (MCCs). All of these parameters in the transaction record can be used to track frequent behavior.”)

However, under a conservative interpretation of the prior art, it could be argued that Zoldi does not explicitly teach the italicized portions below:
authorizing, based on the score using the model, the at least one transaction associated with the payment card.

However, Nayak does disclose an obvious variation of these features (detecting and cancelling a fraudulent transaction):
(See, e.g. Nayak, para. [0091]: “Information contained in the second set of data elements, such as the type of merchant and location of the merchant at which the first entity is transacting may be relevant in calculating a fraud risk or fraud score. For example, the issuing server computer (110) may maintain a risk profile in which the first entity's transacting habits are stored to enable the issuing server computer to detect suspicious transactions or transactions uncharacteristic of the first entity and to notify the first entity accordingly. In some instances, where a fraudulent transaction is detected, the issuing server computer may cancel the transaction and notify the first entity, second entity and/or acquiring server computer accordingly.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to include in the method for Fraud detection, as taught by Zoldi above, with a capability to cancel fraudulent transactions, as further taught by Nayak above, because without the capacity to cancel fraudulent transactions, the utility of the fraud score is more limited.  
Moreover, it would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to further include in the combination of Zoldi’s method for Fraud detection, and Nayak’s capability to cancel fraudulent transactions, a capability to authorize non-fraudulent transactions, because as disclosed by Zoldi in para. [0070]: “The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use”, and therefore it would have been obvious to permit such transactions because they are less risky.

In regards to claim 2, it has been cancelled.
In regards to claim 3, Zoldi discloses:
3.  (Original)  The method in accordance with claim 1, wherein the attributes include one or more geographical attributes related to the transaction.

(See Zoldi, e.g. para. [0073]-[0077])

In regards to claim 4, Zoldi discloses:
4.  (Original)  The method in accordance with claim 3, wherein the one or more geographical attributes include a postal code, a merchant identifier, an automated teller machine identifier, 

(See Zoldi, e.g. para. [0073]-[0077])

or a country code.

(See Zoldi, e.g. para. [0066]: “In summary, fraudsters usually call similar sets of destination numbers (usually premium and international numbers) in a short period of time. By exploiting this common fraud trait shared amongst fraudsters, additional fraudsters can be identified from those fraudsters who have already been caught by matching historical calling signatures.”)

In regards to claim 5, Zoldi discloses:
5.  (Original)  The method in accordance with claim 1, wherein the attributes include one or more financial transaction attributes related to the transaction.

(See Zoldi, e.g. para. [0075], [0077], [0079])

In regards to claim 6, Zoldi discloses:
6.  (Original)  The method in accordance with claim 5, wherein the one or more financial transaction attributes include a merchant category code, a card-not-present transaction amount, a transaction amount exceeding a threshold, and a dollar amount per merchant category code.

(See Zoldi, e.g. para. [0075], [0077], [0079], and [0083]-[0084], and Table 4)

In regards to claim 7 it has been cancelled.
In regards to claim 8, Zoldi discloses:
8.    (Currently Amended) A system for scoring the legitimacy of specific and subsequent transactions by a payment card that is likely in a state of fraud, the system comprising:

a database storing a card profile associated with the payment card, the card profile including a token table having an indexed table of n most frequent tokens associated with the payment card, a frequency table of pseudo-frequencies of the corresponding n most frequent tokens and linked with the token table by a common index, and a ranking table that provides a ranking of the tokens 

(See Zoldi, for example at para. [0028]: “The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table).
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table).
3. A table of ranking for these numbers (ranking table).”)

and stores common indicies of the token table and the frequency table in a decreasing order of the pseudo-frequencies of the frequency table; and

(See Zoldi, e.g. para. [0034]: “The ranking table stores the common indices of number table and frequency table in the decreasing order of the frequency. For example, referring to the Ranking table, index 11 in the number table (corresponding to number “1234”) has the highest frequency (3.1), index 13 (corresponding to the number “3434”) the second-highest frequency (2.3), and so on.”)

a processor connected with a fraud detection computing system for receiving transaction data for a transaction by a payment card associated with a fraud score indicating the payment card is likely in a state of fraud, the fraud score being generated by the fraud detection computing system, the transaction data including one or more attributes, the processor further being configured to:

(See Zoldi, for example at para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone. Criminals generally do not stop at spoofing or stealing one number or accessing one account. They tend to call the same set of numbers regardless of whose phone is being spoofed or used. By comparing their signature to other phones signatures, possible matches can be identified among other phone accounts.”)

(See Zoldi, e.g. para. [0086]: “In addition, a risk table for different ranks in the list can be generated. The risk table information is then used to identify the risk of the current transaction. Also the data population can be split into two groups: one group that belongs to TOP_N, the other belongs to NOTTOP_N. Each model can be trained separately, which could further improve the fraud detection performance.”)

The Examiner interprets that since different risk models can be trained separately, which could further improve the fraud detection performance, it would be obvious to compare scores from two risk models, or to have a high score according to one risk model to trigger a second risk model.

receive an indication that a payment card the payment card is likely in a state of fraud, 

(See, e.g. Zoldi, para. [0006]: “Deviation from such frequent spending behaviors indicates a higher probability of fraud. For instance, a phone user usually calls only a few phone numbers regularly (family and close friends); a debit card user usually withdraws cash from a few ATMs that are close to work or home.”)

(See also , e.g. Zoldi, para. [0018]: “Frequency information can be gathered on many types of data transactions and used to give an indication of fraudulent activity.”)

(See also , e.g. Zoldi, para. [0026]: “Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day patterns and whether the call is premium/international type call can point to an even higher probability that the current call corresponds to a fraudulent use of the phone.”)

the fraud score being generated by the fraud detection computing system based on a fraud score of the fraud detection system, fraud score based on one of more transactions of the payment card and at least one entity profile associated with the payment card;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

receive, for a period when the fraud score indicates the payment card is likely in a state of fraud, transaction data for at least one transaction of the payment card, the transaction data including one or more attributes;

(See, e.g. Zoldi, Fig. 4 and para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud. This can be useful in identifying if a particular criminal may be using a stolen phone, for example. Many times, a person will be linked to fraudulent acts with respect to the numbers dialed when they steal the phone.”)

access, in response to receiving the transaction data and in response to receiving the indication, the card profile from the database, 

(See Zoldi, e.g. para. [0028]-[0030]: “[0028] The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

(See also Zoldi, e.g. Table 1 between para. [0033] and [0034]; Table 2 between para. [0058] and [0059], and Table 3 between para. [0062] and [0063])

perform, in response to receiving the transaction data, a look-up of the token table based on the one or more attributes in the transaction data to determine a frequency and a rank of each of the one or more attributes that correspond with a token by utilizing the rank of the token from the ranking table;

(See Zoldi, e.g. para. [0034]: “For example, referring to the Ranking table, index 11 in the number table (corresponding to number “1234”) has the highest frequency (3.1), index 13 (corresponding to the number “3434”) the second-highest frequency (2.3), and so on.”)

(See also Zoldi, e.g. para. [0035]: “Upon each new call, the Number table is looked up to determine whether the destination number is in the list. If so, then the rank of the number is retrieved from the Ranking table. Then, various variables are calculated based on whether the destination number is a frequently dialed or not-frequently dialed number.”)

calculate one or more variables based on the frequency and the rank of each of the one or more  attributes,

(See Zoldi, e.g. para. [0035]: “Upon each new call, the Number table is looked up to determine whether the destination number is in the list. If so, then the rank of the number is retrieved from the Ranking table. Then, various variables are calculated based on whether the destination number is a frequently dialed or not-frequently dialed number.”)

update, by the processor and in response to performing the look-up, the token table, 

(See Zoldi, e.g. para. [0058]: “To update the ranking table, all we need to do is to shift each index entry for ranking 11 to 12 in the ranking table one-rank downwards (new rankings of 12 and 13) and then insert the index of “4321”, 14, in the 11th entry of the Ranking table (See below).”)

the frequency table, 

(See Zoldi, e.g. para. [0017]: “Detecting or obtaining the frequency information 310 can include updating a frequency table as the transaction occurs in real-time. In some instances the updating may be done dynamically in batch processing.”  See also Zoldi’s claim 5, and Table 2)

and the ranking table based on the transaction data;

(See Zoldi, e.g. para. [0044]: “One key to this methodology is that it is unnecessary to recalculate the Ranking table from scratch with each new transaction. Note the following two important features of the table-updating procedure.”  See also Table 2.)

for scoring the legitimacy of the subsequent transactions, by:

(See Zoldi, e.g. para. [0044]: “One key to this methodology is that it is unnecessary to recalculate the Ranking table from scratch with each new transaction. Note the following two important features of the table-updating procedure.”  See also Table 2.)

(See also Zoldi, e.g. para. [0035]: “Once the lookup is complete, the tables are updated as follows:”)

decaying all frequencies in the frequency table, 

(See Zoldi, e.g. para. [0035]: “All the frequencies in the Frequency table are decayed by a multiplicative factor ”)

increasing a frequency of the token in the token table if the token is already in the token table, 

(See Zoldi, e.g. para. [0039]: “If the current number is already in the Number table, then its frequency is increased by δ (NOTE: δ is typically equal to a frequency update of 1 in most telecom fraud applications).
replacing a least-frequent token determined by the ranking table with the token if the token is not in the token table and if the frequency of the least-frequent token is less than a threshold,”)

replacing a least-frequent token determined by the ranking table with the token if the token is not in the token table and if the frequency of the least-frequent token is less than a threshold,  

(See Zoldi, e.g. para. [0038]: “If the current number is not in the Number table, then least-frequent number (determined by the Ranking table) is replaced with the current number if the least frequent number's frequency (based on the Frequency table) is less than a threshold δ, 0 < δ < 1 1 – β”)

and updating the ranking table to reflect changes to the ranking of tokens in the token table based on the update;

(See Zoldi, e.g. para. [0040]: “Finally, the Ranking table is updated accordingly to reflect any changes to the ranking of numbers based on the update.”)

generate, using a model and responsive to the fraud score exceeding a threshold and responsive to the fraud score indicating the payment card is likely in a state of fraud, a score that represents a likelihood of the at least one transaction being legitimate.

(See Zoldi, e.g. para. [0020]: “The computerized method 400 compares or matches an account signature 412 of unique activity of frequency ordered entities to signatures on the fraud list to generate a fraud alert or a fraud score based in riskiness of repeat fraud.”)

(See Zoldi, e.g. para. [0086]: “In addition, a risk table for different ranks in the list can be generated. The risk table information is then used to identify the risk of the current transaction. Also the data population can be split into two groups: one group that belongs to TOP_N, the other belongs to NOTTOP_N. Each model can be trained separately, which could further improve the fraud detection performance.”)

The Examiner interprets that since different risk models can be trained separately, which could further improve the fraud detection performance, it would be obvious to compare scores from two risk models, or to have a high score according to one risk model to trigger a second risk model.

the model employing a Recursive Frequency List (RFL) to summarize a transaction history of the payment card and associated cardholder,

(See Zoldi, e.g. para. [0041]: “From the frequency update method described above, it should be noted that “frequencies” in the frequency table are not true frequencies corresponding to the dialing of destination numbers. But, the above frequency updating method provides an efficient and recursive approximation for the true frequencies and the relative ranking of frequencies of the different destination numbers. This methodology is essential for fraud detection as a determination of fraud needs to be made on sub-second time scales utilizing profile structures and can not be based on searches in databases of historical calling behavior.”)

the RFL comprising the token table, the frequency table, and the ranking table, 

(See Zoldi, e.g. para. [0028]-[0030]: “[0028] The frequent-number list method utilizes the following three tables, stored in profiles:
1. A table of n most frequently dialed destination numbers (number table)
2. A table of pseudo-frequencies of the corresponding n most frequently dialed destination numbers (frequency table)
3. A table of ranking for these numbers (ranking table)”)

the model also distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud; and

(See, e.g. Zoldi, para. [0026]: “Calls made to numbers not on most-frequently-called lists bear higher risk than those numbers on the list. Such calls can be an indication of a stolen or cloned phone. Combining whether the call is frequent or not-frequent with other attributes of the call such as time/day patterns and whether the call is premium/international type call can point to an even higher probability that the current call corresponds to a fraudulent use of the phone.”)

Distinguishing between “Calls made to numbers not on most-frequently-called lists”, and Calls that are on the most-frequently-called lists, corresponds to the claimed “distinguishing between fraudulent and legitimate transactions of the payment card within a period of payment card is likely in a state of fraud”.

Further regarding independent claim 1, it is noted that Zoldi expressly discloses the tracking of non-fraudulent phone call and credit card transactions:

(See, e.g. Zoldi, para. [0060]: “In fraud applications, a non-frequent call is defined as a call where the destination number is not one of the k most frequent numbers in Frequent-number Sorted Lists (For illustration purposes, we take k to be seven in the following example).”)

(See, e.g. Zoldi, para. [0070]: “Cardholders can make purchases at Point of Sale (POS) devices at merchants. Merchants include brick and mortar merchants, mail order merchants, phone order merchants, and internet merchants. Cardholders can also withdraw cash from automated teller machine (ATM) terminals. Each individual cardholder has a personal spending behavior that tends to consist of one or more regular patterns. For example, one may shop more often in some types of stores than others (or frequently repeatedly at the same merchant), or one's daily spending may be limited to certain zip codes when not traveling. Still another example is that one may often use a couple of convenient ATMs close to home or work to get cash. The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use.”)

(See, e.g. Zoldi, para. [0071]: “Still more specifically, each individual cardholder has his/her own shopping behavior in terms of “what types of merchants they shop at, where they shop, and when the shop”. Individual cardholders also have a cashing behavior in terms of “how much they usually withdraw from the ATM, and where the ATM is located, and when they withdraw from an ATM”. Such details are captured in transaction records. Basic information such as transaction date, time, and dollar amount are recorded in the transaction records. Shopping locations are identified via Merchant IDs, merchant names and street addresses, and merchant ZIP codes. Cashing location are similarly identified via ATM ID, ATM-Host Merchant name, Address, and terminal Postal Code (ZIP). Merchandize categories can be identified via Standard Industrial Codes (SICs) or Merchant Category Codes (MCCs). All of these parameters in the transaction record can be used to track frequent behavior.”)

However, under a conservative interpretation of the prior art, it could be argued that Zoldi does not explicitly teach the italicized portions below:
authorizing, based on the score using the model, the at least one transaction associated with the payment card.

However, Nayak does disclose an obvious variation of these features (detecting and cancelling a fraudulent transaction):
(See, e.g. Nayak, para. [0091]: “Information contained in the second set of data elements, such as the type of merchant and location of the merchant at which the first entity is transacting may be relevant in calculating a fraud risk or fraud score. For example, the issuing server computer (110) may maintain a risk profile in which the first entity's transacting habits are stored to enable the issuing server computer to detect suspicious transactions or transactions uncharacteristic of the first entity and to notify the first entity accordingly. In some instances, where a fraudulent transaction is detected, the issuing server computer may cancel the transaction and notify the first entity, second entity and/or acquiring server computer accordingly.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to include in the method for Fraud detection, as taught by Zoldi above, with a capability to cancel fraudulent transactions, as further taught by Nayak above, because without the capacity to cancel fraudulent transactions, the utility of the fraud score is more limited.  
Moreover, it would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of the claimed invention, to further include in the combination of Zoldi’s method for Fraud detection, and Nayak’s capability to cancel fraudulent transactions, a capability to authorize non-fraudulent transactions, because as disclosed by Zoldi in para. [0070]: “The most frequently exhibited spending activity demonstrates a pattern of use for a customer and is less risky than those spending events that are new and infrequent compared to that of the customer's historical pattern of use”, and therefore it would have been obvious to permit such transactions because they are less risky.

In regards to claim 9, it has been cancelled.
Claims 10-13 are rejected on the same grounds as independent claim 8, and further on the same grounds as claims 3-6.
In regards to claim 14, it has been cancelled.
Independent claim 15 is rejected on the same grounds as claim 8.
Claims 16-19 are rejected on the same grounds as independent claim 15, and further on the same grounds as claims 3-6 and 10-13.

Response to Arguments
Re: Claim Rejections - 35 USC § 112 
The previously presented 35 USC § 112(a) and 112 (b) rejections have all been withdrawn.  
Based on the Applicant’s arguments, the Examiner has determined that in regards to the use of the word “recursive” in the claim, the Applicant/Inventors are acting “as their own lexicographer”. 
As required in MPEP § 2101 (IV), “the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”.
The Applicant has done so in paragraphs [0027] through [0029] of the application’s US 2018/0121922 A1, which defines the “Recursive Frequency List (RFL)” (that is recited independent claims 1, 8, and 15) as follows (emphasis added): 
[0027] The pinpoint model employs a Recursive Frequency List (RFL) to mathematically summarize the cardholder's transaction history. These RFL lists are very important as these recurrent behaviors are extremely hard, if not impossible, for fraudsters to replicate unless they observe all prior transaction history. In situations where card numbers and details are purchased on the dark web, i.e. part of the Web not indexed by search engines, these transaction histories and in fact the specific identification and subsequent observation of cardholders are not only unlikely but cost prohibitive. Therefore, focusing on understanding recurrences of legitimate behavior can help drive better transaction models in the cascade region, e.g. transactions at the same grocery stores, gas stations, ATMs, CNP merchants, etc., (and such transactions are likely the cardholder), versus transactions with new merchants that are more likely to be fraudulent and not legitimate.

[0028] The Recursive Frequency List utilizes the following three tables, stored in a card profile in a memory, and accessible by a fraud score computing system:
1. A table of most frequent tokens (“token table”)
2. A table of pseudo-frequencies of the corresponding most frequent tokens (“frequency table”)
3. A table of ranking for these tokens (“ranking table”)

[0029] These three tables are collectively referred to as the Recursive Frequency List in the following description. It should be noted that the “frequencies” stored in the frequency table are not true “frequencies” but are pseudo-frequencies that approximate or estimate the true frequencies and apply over a decayed time or event window.

However, the Examiner notes that the Dictionary.com (Unabridged) definition of “recursion”, which is based on the Random House Unabridged Dictionary, © Random House, Inc. (2021) is: “the process of defining a function or calculating a number by the repeated application of an algorithm.”  
In contrast, para. [0027] of the application’s US 2018/0121922 A1 defines the “Recursive Frequency List” as “utilize[ing] … three tables, stored in a card profile in a memory, and accessible by a fraud score computing system”.

Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejections have been withdrawn.  
The Amended independent claims 1, 8, and 15 now recite:
accessing, by the processor from a card profile associated with the payment card and in response to receiving the transaction data and in response to receiving the indication, a token table having an indexed table of n most frequent tokens associated with the payment card, a frequency table of pseudo-frequencies of the corresponding n most frequent tokens and linked with the token table by a common index, and a ranking table that provides a ranking of the tokens and stores common indices of the token table and the frequency table in a decreasing order of the pseudo-frequencies of the frequency table[.]

Therefore the independent claims 1, 8, and 15 recite a specific data structure consisting of three tables, each of which contains specifically recited types of data, and which are linked via common indicies.
According to MPEP § 2106.06(b) “Clear Improvement to a Technology or to Computer Functionality”: “As explained by the Federal Circuit, some improvements to technology or to computer functionality are not abstract when appropriately claimed, and thus claims to such improvements do not always need to undergo the full eligibility analysis.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).
Moreover, according to MPEP § 2106.06(a)(I) “Improvements to Computer Functionality”, in the Enfish case: 
The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.

The Examiner holds that the three tables of the “Recursive Frequency List” recited in the independent claims 1, 8, and 15 meets the Enfish requirements of “[an] invention [that] improve[s] the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims”, and also “[is] not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts”.
Therefore, the previously presented 35 USC § 101 rejections have been withdrawn.

Re: Claim Rejections - 35 USC § 103
The previously presented 35 USC § 103 rejections have been amended, as necessitated by the amendments to the independent claims 1, 8, and 15. 
The newly amended features are all taught in the previously cited Zoldi reference.
Regarding the feature “authorizing, based on the score using the model, the at least one transaction from an account associated with the payment card”, it is rejected based on the Nayak reference.
The Applicant argues in pages 31-32 of the response that “[c]ancelling a transaction is not the same as ‘authorizing, based on the score using the model, the at least one transaction.’”  
The Examiner respectfully submits that cancelling a transaction and authorizing it are “the two sides of the same coin” (the only two possibilities).  In other words, the former is an obvious variation of the latter.  Therefore the Examiner is maintaining the use of the Navak reference in the 35 USC 103 rejection.
The Examiner also notes the following disclosure in Zoldi, which reiterates that cancelling a transaction and authorizing it are “the two sides of the same coin” (the only two possibilities):
[0048] Placement on the recurrence tables can then drive whether or not the specific transaction is likely that of the cardholder, recognizing that fraudsters rarely have such detailed understanding of the cardholder's transaction behaviors for the card data that they compromise or purchase from the dark web. References to recurrence lists are included in U.S. Pat. No. 8,090,648 USPO.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
November 19, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
November 19, 2021